Citation Nr: 0207409	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  95-33 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental condition, to 
include infected and rotted upper teeth, claimed as secondary 
to service-connected sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from August 1954 to August 
1957, and from September 1961 to September 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran's current dental condition, to include 
infected and rotted upper teeth, was not caused or aggravated 
by his service-connected sinusitis.


CONCLUSION OF LAW

The veteran's current dental condition, to include infected 
and rotted upper teeth, was not proximately due to or the 
result of his service-connected sinusitis. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined the opportunity to have 
a hearing.  All relevant evidence identified by the appellant 
which was available was obtained and considered.  The claims 
file contains the appellant's service medical records and 
post-service treatment records.  

The appellant has been afforded a dental examination by the 
VA to assess the nature and etiology of his dental condition.  
The examination report reflects that the examiner gave an 
opinion regarding the cause of the appellant's current dental 
disorder.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  




III.  Background Information

The veteran previously established service connection for 
sinusitis through a Board decision of May 1992.  The RO 
assigned a noncompensable initial rating for the disorder in 
a decision of September 1992.  In a decision of March 1994, 
the RO revised the rating to reflect service connection for 
sinusitis with headaches, and increased the rating to 10 
percent.  

The veteran's post-service medical records show that he has 
been treated for sinusitis and dental conditions.  For 
example, a private medical record dated in August 1988 shows 
that the veteran was seen for sinusitis which had not 
improved despite treatment with antibiotics.  It was also 
noted that he had multiple dental caries.  Neither that 
record, nor any other treatment records indicate any 
relationship between the sinusitis and the dental condition.  

The report of a dental examination conducted by the VA in 
December 1998 shows that the veteran had a history of 
sinusitis which he felt contributed to his systemic dental 
infections and caused loss of teeth.  On examination, the 
veteran presented with multiple missing teeth, decayed teeth, 
retained roots, and periodontal disease.  The diagnosis was 
patient with severe decay/periodontal disease which would be 
treated by extraction and dentures.  The examiner commented 
that this loss was caused by local factors, and that the 
sinusitis would be only a minor contributing factor per the 
literature.  

IV.  Analysis

After reviewing all of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the appellant's claim.  The Board notes that the claim 
depends on a determination as to whether the veteran's dental 
condition was proximately due to or the result of his 
service-connected sinusitis.  The treatment records do not 
contain any indication that there is any relationship between 
the sinusitis and the dental condition, and the VA examiner 
in December 1998 indicated that the dental condition was 
caused by factors other than the sinusitis.  Although the VA 
examiner indicated that the sinusitis would be a "minor 
contributing factor," the Board find that this is not a 
significant enough relationship to satisfy the degree of 
causation or aggravation contemplated for a grant of service 
connection.  "Proximate cause" is defined as "that which, in 
a natural continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred." Black's Law Dictionary 1225 
(6th ed. 1990); see also Robinette v. Brown, 8 Vet. App. 69, 
78 (1995) (relying on Black's Law Dictionary definition of 
"evidence").  In Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993), the Court held that medical evidence stating that a 
service-connected disorder was a "contributing factor." but 
which did not indicate a causal connection between the 
service-connected disability and the veteran's death, does 
not provide a basis for a grant of service connection for the 
cause of the veteran's death.  Applying these principles to 
the facts of the present case, the Board finds that the 
veteran's current dental condition, to include infected and 
rotted upper teeth, was not caused or aggravated by his 
service-connected sinusitis.  Accordingly, the Board 
concludes that the veteran's current dental condition, to 
include infected and rotted upper teeth, was not proximately 
due to or the result of his service-connected sinusitis.


ORDER

Service connection for a dental condition, to include 
infected and rotted upper teeth, claimed as secondary to 
service-connected sinusitis, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

